Exhibit 10.1

 

FIRST AMENDMENT TO LOAN AND PLEDGE AGREEMENT

 

This FIRST AMENDMENT TO LOAN AND PLEDGE AGREEMENT (this “Amendment”) is dated as
of March 17, 2017 (“First Amendment Date”) by and between (i) ENERGY RECOVERY,
INC., a Delaware corporation (“Borrower”), and (ii) CITIBANK, N.A., a national
banking association (“Citibank” or “Lender”).

 

RECITALS

 

A.     Pursuant to that certain Loan and Pledge Agreement dated as of January
27, 2017, by and between Lender and Borrower (the “Loan Agreement”), Lender made
available to Borrower a committed revolving line of credit in the amount of
Sixteen Million Dollars ($16,000,000) and an uncommitted revolving line of
credit in the amount of Four Million Dollars ($4,000,000). All capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Loan Agreement.

 

B.     Borrower has requested, and Lender has agreed, to (i) increase the amount
of permitted indebtedness allowable for the issuance of cash secured letters of
credit from Four Million One Hundred Thousand Dollars ($4,100,000) to Five
Million One Hundred Thousand Dollars ($5,100,000), and (ii) modify the Revolving
Credit Loan to add a Prime Rate option, in each case subject to the terms and
conditions set forth herein below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Loan Documents
as follows:

 

1.     Modification of Loan Agreement. The Loan Agreement is hereby modified as
provided below.

 

(a)     Section 1.1 of the Loan Agreement is amended by adding the following
definitions in their appropriate alphabetical order:

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
4.1(a).

 

“Convert,” “Conversion” and “Converted” each refers to conversion of Advances of
one Type into Advances of another Type pursuant to Section 2.2(c).

 

“LIBOR Rate Advance” means an Advance that bears interest as provided in Section
4.1(b).

 

“Notice of Continuation/Conversion” has the meaning specified in Section
2.2(b). 

 

(b)     Section 1.1 of the Loan Agreement is further amended by amending and
restating the following definitions as follows:

 

“Advance” means a Base Rate Advance or a LIBOR Rate Advance of funds made by
Lender to Borrower under the Revolving Credit Loan.

 

-1-

--------------------------------------------------------------------------------

 

 

“Interest Period” means the period commencing on the date of a Borrowing or a
Continuation of a LIBOR Rate Advance and ending one (1), two (2), three (3) or
six (6) months thereafter as selected by Borrower; provided, however, that (i)
Borrower may not select any Interest Period that ends after the Termination
Date; (ii) whenever the last day of an Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, except that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, then the last day of such Interest Period shall occur
on the next preceding Business Day; and (iii) if there is no corresponding date
of the month that is one (1), two (2), three (3) or six (6) months, as the case
may be, after the first day of an Interest Period, such Interest Period shall
end on the last Business Day of such first, second, third or sixth month, as the
case may be.

 

“Type” means a Base Rate Advance or a LIBOR Rate Advance.

 

(c)     Section 1.1 of the Loan Agreement is further amended by deleting the
definition of “Adjusted Base Rate” appearing therein.

 

(d)     Section 2.2 of the Loan Agreement is amended and restated as follows:

 

“(a)     Each Advance under the Revolving Credit Loan (each, a ‘Borrowing’)
shall be made on notice, given not later than 12:00 Noon (New York time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
LIBOR Rate Advance, and not later than 12:00 Noon (New York time) on the date of
the proposed Borrowing in the case of a Base Rate Advance, by Borrower to
Lender. Unless otherwise agreed in writing by Lender, each such notice of a
Borrowing shall be by telephone, confirmed immediately in writing (by
telecopier, e-mail or otherwise as permitted hereunder), substantially in the
form of Exhibit C (a ‘Notice of Borrowing’), specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advance comprising such Borrowing,
(iii) aggregate principal amount of such Borrowing, and (iv) the Interest
Period, in the case of a LIBOR Rate Advance. Each Borrowing (including any
Conversion or Continuation) shall be in an amount equal to One Million Dollars
($1,000,000) or a whole multiple of Five Hundred Thousand Dollars ($500,000) in
excess thereof.

 

-2-

--------------------------------------------------------------------------------

 

 

(b)     With respect to any Borrowing consisting of a LIBOR Rate Advance,
Borrower may, subject to the provisions of Section 2.2(d) and so long as all the
conditions set forth in Article V have been fulfilled, elect to maintain such
Borrowing or any portion thereof as a LIBOR Rate Advance by selecting a new
Interest Period for such Borrowing, which new Interest Period shall commence on
the last day of the Interest Period then ending. Each selection of a new
Interest Period (a ‘Continuation’) shall be made by notice given not later than
12:00 Noon (New York time) on the third Business Day prior to the date of any
such Continuation by Borrower to Lender. Unless otherwise agreed in writing by
Lender, such notice by Borrower of a Continuation shall be by telephone,
confirmed immediately in writing (by telecopier, e-mail or otherwise as
permitted hereunder), substantially in the form of Exhibit C-I (a ‘Notice of
Continuation/Conversion’), specifying whether the Advance subject to the
requested Continuation comprises part (or all) of the Revolving Credit Loan and
the requested (i) date of such Continuation, (ii) Interest Period and (iii)
aggregate amount of the Advance subject to such Continuation, which shall comply
with all limitations on the Advances hereunder. Unless, on or before 12:00 Noon
(New York time) of the third Business Day prior to the expiration of an Interest
Period, Lender shall have received a Notice of Continuation/Conversion from
Borrower for the entire Borrowing consisting of the LIBOR Rate Advance
outstanding during such Interest Period, any amount of such Advance comprising
such Borrowing remaining outstanding at the end of such Interest Period (or any
unpaid portion of such Advance not covered by a timely Notice of
Continuation/Conversion) shall, upon the expiration of such Interest Period, be
Converted to a Base Rate Advance.

 

(c)     Borrower may on any Business Day upon giving a Notice of
Continuation/Conversion to Lender, and subject to the provisions of Section
2.4(d), Convert the entire amount of or a portion of an Advance of one Type into
an Advance of another Type; provided, however, that any Conversion of a LIBOR
Rate Advance into a Base Rate Advance shall be made on, and only on, the last
day of an Interest Period for such LIBOR Rate Advance. Each such Notice of
Conversion shall be given not later than 12:00 Noon (New York time) on the
Business Day prior to the date of any proposed Conversion into a Base Rate
Advance and on the third Business Day prior to the date of any proposed
Conversion into a LIBOR Rate Advance. Subject to the restrictions specified
above, each Notice of Continuation/Conversion shall be by telephone, confirmed
immediately in writing (by telecopier or otherwise as permitted hereunder),
specifying (i) the requested date of such Conversion, (ii) the Type of Advance
to be Converted, (iii) the requested Interest Period, in the case of a
Conversion into a LIBOR Rate Advance, and (iv) the amount of such Advance to be
Converted.

 

(d)     Anything in subsection (b) or (c) above to the contrary notwithstanding,

 

(i)     if, at least one (1) Business Day before the date of any requested LIBOR
Rate Advance, the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for Lender or any of its
Affiliates to perform its obligations hereunder to make a LIBOR Rate Advance or
to fund or maintain a LIBOR Rate Advance hereunder (including in the case of a
Continuation or a Conversion), Lender shall promptly give written notice of such
circumstance to Borrower, and the right of Borrower to select a LIBOR Rate
Advance for such Borrowing or any subsequent Borrowing (including a Continuation
or a Conversion) shall be suspended until the circumstances causing such
suspension no longer exist, and any Advance comprising such requested Borrowing
shall be a Base Rate Advance;

 

-3-

--------------------------------------------------------------------------------

 

 

(ii)     if, at least one (1) Business Day before the first day of any Interest
Period, Lender is unable to determine the LIBOR Rate for LIBOR Rate Advances
comprising any requested Borrowing, Continuation or Conversion, Lender shall
promptly give written notice of such circumstance to Borrower, and the right of
Borrower to select or maintain LIBOR Rate Advances for such Borrowing or any
subsequent Borrowing shall be suspended until Lender shall notify Borrower that
the circumstances causing such suspension no longer exist, and any Advance
comprising such Borrowing shall be a Base Rate Advance;

 

(iii)     if Lender shall, at least one (1) Business Day before the date of any
requested Borrowing or Continuation of, or Conversion into, a LIBOR Rate
Advance, notify Borrower that the LIBOR Rate for Advances comprising such
Borrowing, Continuation or Conversion will not adequately reflect the cost to
Lender of making or funding Advances for such Borrowing, the right of Borrower
to select LIBOR Rate Advances shall be suspended until Lender shall notify
Borrower that the circumstances causing such suspension no longer exist, and any
Advance comprising such Borrowing shall be a Base Rate Advance;

 

(e)     Each Notice of Borrowing, Notice of Continuation and Notice of
Conversion shall be irrevocable and binding on Borrower. Borrower agrees to
indemnify Lender against any loss, cost or expense incurred by Lender as a
result of (i) default by Borrower in making a Borrowing of, Conversion into or
Continuation of a LIBOR Rate Advance after Borrower has given notice requesting
the same, (ii) default by Borrower in payment when due of the principal amount
of or interest on any LIBOR Rate Advance or (iii) the making of a payment or
prepayment of a LIBOR Rate Advance on a day which is not the last day of an
Interest Period with respect thereto, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by Lender to
fund such Advance.

 

(f)      Promptly after its receipt of a Notice of Borrowing, and subject to all
other terms and conditions hereof, Lender shall make the amount of such
requested Borrowing available to Borrower in same day funds, on the Borrowing
Date requested by Borrower by wire transferring to the Borrower’s Loan Account
the amount thereof on the requested Borrowing Date.”

 

(e)     Section 2.3(b) of the Loan Agreement is amended and restated as follows:

 

“(b)     Borrower may, at any time and from time to time, prepay any outstanding
Advances, in whole or in part, upon at least two (2) days’ irrevocable written
notice by Borrower to Lender, specifying the date and amount of prepayment,
provided that to the extent any LIBOR Rate Advances are optionally prepaid on a
date that is not the last day of any Interest Period with respect thereto, such
prepayment shall be accompanied by any amounts due pursuant to Section 2.2(e).
If such notice is given, Borrower shall make such prepayment, and the payment
amount specified in such notice shall be due and payable, on the date specified
therein accompanied by the amount of accrued and unpaid interest thereon.”

 

-4-

--------------------------------------------------------------------------------

 

 

(f)     Section 4.1 of the Loan Agreement is amended and restated as follows:

 

“SECTION 4.1     Interest. Borrower shall pay to Lender interest on the
Advances, payable monthly in arrears on the first day of each month, commencing
with the month immediately following the Closing Date, and on the Termination
Date, at the following rates per annum:

 

(a)     Base Rate Advances. If such Advance is a Base Rate Advance, at a
fluctuating rate which is equal to the Base Rate then in effect, each change in
such fluctuating rate to take effect simultaneously with the corresponding
change in the Base Rate.

 

(b)     LIBOR Rate Advances. If such Advance is a LIBOR Rate Advance, at a rate
which is equal at all times during the Interest Period for such LIBOR Rate
Advance to (i) the LIBOR Rate for the Interest Period selected by Borrower
corresponding to such LIBOR Rate Advances, plus (ii) the Margin.”

 

(g)     Section 7.2(e)(iv) of the Loan Agreement is amended and restated as
follows:

 

“(iv)     obligations pursuant to cash secured letters of credit (exclusive of
the Letters of Credit provided hereunder) not to exceed $5,100,000; and”

 

(h)     All references in the Loan Agreement to “Notice of Continuation” shall
mean and refer to “Notice of Continuation/Conversion.”

 

(i)     Schedule I to Exhibit B to the Loan Agreement is hereby added to the
Loan Agreement in the form of Schedule I attached hereto.

 

2.     Ratification of Loan Documents and Collateral. Borrower hereby ratifies
and affirms each of the Loan Documents, as amended hereby, and agrees to perform
each obligation set forth in each of the Loan Documents, as amended hereby.
Except as specifically modified and amended herein, all terms, warranties,
representations, conditions and covenants contained in the Loan Agreement and
the other Loan Documents shall remain in full force and effect. Any property or
rights to or interests in property granted as security in the Loan Documents
shall remain as security for the Obligations. The terms of this Amendment are
not intended to and do not serve as a novation as to the Loan Agreement or the
indebtedness evidenced thereby. It is the express intention to affirm the Loan
Agreement and the security thereby and any property or rights to or interests in
property granted as security in the Loan Documents shall remain as security for
all Obligations.

 

-5-

--------------------------------------------------------------------------------

 

 

3.     Borrower Representations and Warranties. Borrower represents and warrants
to Lender as of the First Amendment Date that:

 

(a)     The representations, warranties, certifications and agreements contained
in the Loan Documents are true, complete and accurate in all material respects
as of the date hereof; provided, however, that those representations and
warranties expressly referring to a specified date shall have been true, correct
and complete in all material respects as of such date.

 

(b)     No Default or Event of Default currently exists under the Loan Documents
and Borrower has no knowledge of any event which with the giving of notice, the
passage of time or both would constitute a Default or an Event of Default under
the Loan Documents.

 

(c)     As of the date hereof, Borrower does not have any claim against Lender
and no offset or defense to the payment or performance of the Obligations or any
counterclaim or right to rescission to enforcement of any of the terms of the
Loan Documents.

 

(d)     No voluntary actions or, to Borrower’s knowledge, involuntary actions
are pending against Borrower under the bankruptcy or insolvency laws of the
United States or any state thereof.

 

(e)     Borrower’s execution, delivery and performance of this Amendment will
not violate or conflict with any laws, rules, regulations or orders of any
Governmental Authority applicable to Borrower, or violate or conflict with,
result in a breach of, or constitute a default (with due notice or lapse of time
or both) under any material contract or organizational documents of Borrower.

 

(f)     Borrower has the requisite corporate power and authority to enter into,
to deliver and to perform this Amendment and Borrower has all material permits,
licenses, consents and agreements of all Persons necessary or required for the
Borrower to execute and deliver this Amendment and perform its obligations under
this Amendment.

 

(g)     The Loan Documents, as any of the same have been modified, amended and
restated (including, without limitation, pursuant to this Amendment), are the
valid and legally binding obligation of Borrower subject only to bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the enforceability or rights of creditors generally and by general
equitable principles which may limit the right to obtain equitable remedies.

 

4.     Covenants of Borrower. Borrower covenants to Lender as follows:

 

(a)     Borrower shall cause to be executed, delivered and performed such
additional agreements, documents and instruments as may from time to time be
reasonably required by Lender to effectuate the intent of this Amendment.

 

(b)     In consideration of the willingness of Lender to enter into this
Amendment, Borrower fully, finally and forever releases and discharges Lender,
together with its respective successors, assigns, directors, officers,
employees, agents and representatives, from any and all actions, causes of
action, claims, debts, demands, liabilities, obligations and suits, of whatever
kind or nature, in law or in equity (collectively, the “Claims” and each
individually, a “Claim”), that Borrower has or in the future may have, whether
known or unknown, but only with respect to those Claims for which both of the
following are true: (i) the Claim is in respect to the Revolving Credit Loan,
the Loan Documents or the actions or omissions of Lender in respect to the
Revolving Credit Loan or the Loan Documents, and (ii) the Claim arises from
events occurring prior to or on the First Amendment Date. It is the intention of
Borrower that the above release shall be effective as a full and final release
of each and every matter specifically and generally referred to above.

 

-6-

--------------------------------------------------------------------------------

 

 

5.     Costs and Expenses. Borrower agrees to promptly pay all reasonable
out-of-pocket fees, charges, costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Lender in connection with this Amendment and the
matters contemplated herein in connection with the negotiation, preparation,
execution and delivery of this Amendment and all related documents.

 

6.     Conditions Precedent. The effectiveness of this Amendment is subject to:
(a) the receipt by Lender of this Amendment, duly executed and delivered by
Borrower; and (b) the receipt by Lender of payment of all reasonable costs and
expenses of Lender in connection with this Amendment pursuant to Section 5
hereof.

 

7.     Miscellaneous.

 

(a)     The Loan Documents as modified herein contain the entire understanding
and agreement of Borrower and Lender with respect to the subject matter hereof
and supersede all prior representations, warranties, agreements, arrangements
and understandings. Except for actions expressly permitted to be taken by Lender
as specifically set forth in the Loan Agreement or in any other Loan Document,
no amendment, modification, termination or waiver of any provision of the Loan
Documents as modified herein, or any consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Borrower and Lender.

 

(b)     All references in the Loan Documents to the Loan Agreement shall mean
the Loan Agreement as hereby modified and amended. This Amendment shall also
constitute a Loan Document and all terms and conditions of the Loan Agreement
(as modified herein) including, without limitation, events of default and the
miscellaneous provisions set forth therein (including, without limitation,
consent to jurisdiction, applicable law and waiver of jury) are incorporated
herein as though set forth in full and Lender shall be entitled to the benefits
thereof with respect to this Amendment.

 

(c)     This Amendment may be executed in any number of counterparts, including
by facsimile, .pdf or other electronic signature, with the same effect as if all
parties hereto had signed the same document. All such counterparts shall be
construed together and shall constitute one instrument, but in making proof
hereof it shall only be necessary to produce one such counterpart.

 

[SIGNATURE PAGE FOLLOWS]

 

-7-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Pledge Agreement to be executed by their proper and duly authorized officers
as of the date first set forth above.

 

 

BORROWER:

 

ENERGY RECOVERY, INC.,
a Delaware corporation

 

 

By:       /s/Chris Gannon                                  

Name: Chris Gannon

Title: Chief Financial Officer

 

 

 

 

LENDER:

 

CITIBANK, N.A.,

a national banking association

 

 

By:     /s/ Nanci Dias                                       

Name: Nanci Dias

Title:SVP

 

 

 

[Signature Page to

First Amendment to Loan and Pledge Agreement]

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

BORROWING BASE CALCULATION

 

Borrower: Energy Recovery, Inc.

 

I. CALCULATION OF ELIGIBLE ASSETS   1. Total fair market value of all Eligible
Assets in Pledged Account(s) $                     2. LESS, each of the
following:         a) Equity collateral in which the Loanable Value of a single
issuer is greater than 5 days’ average daily trading volume for the last 6
months $           b)

Equity collateral with a share price of not more than
$5.00                         

$           c)

Equity collateral with an equity position that represents 5% or more of total
shares outstanding of any single issuer               

$           d)

Equity collateral that cannot be sold on a daily basis by Lender of any Business
Day without restriction or volume limitation           

$           e)

Equity collateral in which the Loanable Value of the common stock of any single
issuer comprises more than 25% of the aggregate Loanable Value of all Eligible
Assets

$           f)

Debt collateral other than U.S. Treasury or U.S. government-guaranteed
obligations with an issue size of less than $300 million          

$           g)

Debt collateral other than U.S. Treasury or U.S. government-guaranteed
obligations that are pledged in an amount greater than the lesser of (i) $25
million or (ii) 2% of outstanding issue                         

$           h)

Debt collateral other than U.S. Treasury or U.S. government-guaranteed
obligations that is not rated BBB or higher by Standard & Poor’s Rating Service,
a division of McGraw-Hill, Inc., Baa by Moody’s Investor Services, Inc., or
other equivalent rating by a rating agency acceptable to Lender

$           i)

Debt collateral other than U.S. Treasury or U.S. government-guaranteed
obligations the sale of which would be subject to restrictions if sold by Lender

$           j)  

Debt collateral other than U.S. Treasury or U.S. government-guaranteed
obligations in which the Loanable Value of notes or bonds issued by a single
issuer comprise more than 25% of the aggregate Loanable Value of all Eligible
Assets  

$           k) TOTAL Ineligible Assets               sum a through j above) $  
   

 

S-I-1

--------------------------------------------------------------------------------

 

 

  3. TOTAL ELIGIBLE ASSETS (Line 1 less Line 2(k))     $                  

II. CALCULATION OF BORROWING BASE                   4. 

Cash, cash equivalents, and certificates of deposit held at Citibank with
maturities less than 5 years, or money market or mutual funds whose investments
are limited to those types of investments described above,

$    x 100% =  $  

 

  5.  

US Federal government debt instruments 

(US treasury bills, notes and bonds)

$    x 90% = $                     6.   US Federal government agency debt
instruments  $    x 85% = $                     7. 

State, Municipal and Corporate Bonds which are rated greater or equal to BBB 

$    x 70% = $                     8. NYSE traded equities $    x 70% = $      
              9.

NYSE MKT formerly American Stock Exchange) traded equities                  

$    x 60% = $                     10.  NASDAQ traded equities $    x 50% = $  
                  11.    TOTAL BORROWING BASE     $       (sum of Lines 4
through 10 above)      

 

 

 

The undersigned hereby represents and warrants to Lender that the information
set forth above is true and correct as of the date set forth below, and based
upon the information set forth in Borrower’s books and records.

 

 

ENERGY RECOVERY, INC.,
a Delaware corporation

          By:      

Name:

Title:

 

 

S-I-2

 

 